Title: To John Adams from Edward Dilly, 11 July 1775
From: Dilly, Edward
To: Adams, John


     
      London July 11th 1775
      Dear Sir
     
     Every line from you gives me much satisfaction, my Heart Sympathizes with you in your present distress. I cannot write so fully as I could Wish, may Heaven Bless, Protect, and Prosper you, I have sent you a few things per Capt. Falkner hope they will arrive safe and prove acceptable, adieu my Dear Sir. Yours affectionately
     
      ED
     
     
     
      The small Parcel by the Paul, Capt. Gordon which you say is not come to Hand, was sent to the care of Mr. Henry Bromfield. Beg you will make enquiry about it.
     
    